Citation Nr: 0308960	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  01-08 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
matrixectomy, left hallux.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to August 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.


REMAND

The veteran's service connected status post matrixectomy, 
left hallux has been evaluated by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 and given a noncompensable 
rating.  Where the particular disability for which the 
veteran has been service connected is not listed, it may be 
rated by analogy to another disease that is closely related, 
in which the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2002).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  Diagnostic Code 5280 (hallux valgus, unilateral) 
provides a 10 percent evaluation if there has been an 
operation with resection of the metatarsal head or if the 
disorder is so severe that is equivalent to amputation of the 
great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2002).  
Where the Schedule does not provide a zero percent rating, a 
zero percent shall be assigned if the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2002).

The veteran underwent a VA compensation and pension (C&P) 
physical examination in June 1999.  In June 2001, the veteran 
requested a new (C&P) evaluation, alleging that the 
disability in his service connected left foot has increased 
in severity.  A review of the record indicates that a new 
physical examination was not provided.  The Board also notes 
that L.A.W., D.P.M. indicated in October 2001 that the 
veteran had multiple disorders and injuries of the feet, 
including chronic plantar fasciitis and metatarsalgia of both 
feet.  The veteran's only service-connected disorder of the 
left foot is status post matrixectomy, left hallux.  The 
Court has held, in substance, that where service connection 
is in effect for one diagnosis involving some component of an 
anatomical or functional system, and there are additional 
diagnoses concerning pathology of that system of record, 
there must be evidence that permits the adjudicators to 
distinguish between manifestations that are service-connected 
and those that are not.  See Waddell v. Brown, 5 Vet. 
App. 454, 456-57 (1993).  In light of the veteran's 
subjective complaints that his symptoms have increased in 
severity, the Board finds that a new C&P physical examination 
is warranted.  See also VAOPGCPREC 11-95 (Holding in part 
that the Board is not required to remand an appealed claim 
merely because of the passage of time when an adequate 
examination report was originally prepared, unless the 
severity of the disability has increased.)  

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should arrange for a VA 
examination by a podiatrist to determine 
the nature and severity of the veteran's 
service-connected status post 
matrixectomy, left hallux disorder.  All 
indicated studies must be conducted.  
The claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, specifically:  

(i) The examiner should carefully elicit 
all of the veteran's subjective 
complaints concerning his status post 
matrixectomy, left hallux disorder, and 
offer an opinion as to whether there is 
adequate pathology present to support 
each of the veteran's subjective 
complaints and the level of each 
complaint, including pain.

(ii) Whether the veteran's status post 
matrixectomy, left hallux disorder causes 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?

(iii) What is the nature and severity of 
disability of the left foot due 
exclusively to service-connected status 
post matrixectomy, left hallux, 
distinguishing it from disability due to 
nonservice connected disorders or 
symptoms in the left foot.

(iv) Whether there is recent use of 
orthopedic shoes and appliances, and 
their respective efficacy.  

 (v) The examiner should provide a 
rationale for any opinions expressed as 
to the nature and severity of the 
veteran's service-connected status post 
matrixectomy, left hallux.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to a compensable evaluation 
for status post matrixectomy, left 
hallux, currently evaluated at zero 
percent under Diagnostic Code 5280.

5. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




